Title: From Thomas Jefferson to William Mullins, 24 June 1824
From: Jefferson, Thomas
To: Mullins, William


Sir
Monticello
June 24. 24.
Your letter of the 15th is recieved. I remember well your father Anthony Mullins, or little Anthony as he was called, his Italian name being Antonio Molini; but I do not remember that he particularly became a souldier in the Revolution war. I only  recollect the general fact that Mazzei’s undertaking to make wine at Colle was broken up by several of his people engaging in the army. my almost constant absence from home during that war, and the lapse of 50. years since it’s commencement prevent my being able to give any deposition as to the enlistment of your father. Accept the assurance of my respectsTh:J.